Citation Nr: 0605738	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low 
back disability for the period prior to November 16, 2004.

2.  Entitlement to a rating in excess of 50 percent for a low 
back disability for the period beginning November 16, 2004.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker



INTRODUCTION

The veteran had active duty military service from February 
1966 to February 1968.

This case comes to the Board of Veteran's Appeals (Board) on 
appeal from an April 2001 rating decision, which increased 
the rating for lumbosacral strain to 40 percent, effective 
from December 20, 2000.  The veteran filed a notice of 
disagreement in June 2001.  The RO issued a statement of the 
case in November 2001, and the veteran perfected his appeal 
in February 2002.  By a December 2004 rating decision, the RO 
increased the rating to 50 percent, effective from November 
16, 2004.

FINDINGS OF FACT

1.  For the period prior to November 16, 2004, the veteran's 
low back disability has not manifested ankylosis of the 
spine, residuals of fractured vertebra, or pronounced 
intervertebral disc syndrome; and the veteran has not been 
incapacitated for a total period of 6 weeks during a previous 
year.  

2.  For the period beginning November 16, 2004, the veteran's 
low back disability has not manifested ankylosis of the 
spine, residuals of fractured vertebra, or pronounced 
intervertebral disc syndrome ; and the veteran was not 
incapacitated for a total period of 6 weeks during a previous 
year.  

3.  The veteran's back disability is not productive of 
neurologic deficit or bowel or bladder problems. 

4.  For the periods prior to and beginning November 16, 2004, 
the veteran has not been hospitalized for his low back 
disability, and his back symptoms have not impacted his 
ability to work to the extent that would warrant an 
extraschedular rating.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back disability, for the period prior to November 16, 
2004 are not met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) 
(West 2002); 38 C.F.R. §§ 3.321, 4.14, 4.25, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285, 5286, 5289,  5293 (as in effect 
prior to September 23, 2002), 5237,  5243 (as in effect 
beginning September 26, 2003).

2.  The criteria for a rating in excess of 50 percent for a 
low back disability, for the period beginning November 16, 
2004 are not met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) 
(West 2002); 38 C.F.R. §§ 3.321, 4.14, 4.25, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285, 5286, 5289, 5293, (as in effect 
prior to September 23, 2002), 5237, 5243 (as in effect 
beginning September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Board will first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction (AOJ) 
decision on a claim for VA benefits and must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

An April 2005 letter from the RO clearly advised the veteran 
of the four elements required by Pellegrini II.  Although 
notice was provided after the initial adjudication of the 
veteran's claim, he was not prejudiced thereby because this 
was harmless error.  The RO sent the veteran notice in April 
2005 and readjudicated his claim in a July 2005 supplemental 
statement of the case.  VA has also provided him every 
opportunity to submit evidence, argue for his claim, and 
respond to VA notices.  
As to VA's duty to assist, the veteran's VA, and private 
treatment records are in the claims file.  In February 2003, 
the veteran's representative requested VA to obtain relevant 
medical records, and the records were retrieved.  As a result 
of the new medical evidence, a supplemental statement of the 
case was issued in August 2003.  Several VA examinations were 
conducted, and their subsequent reports were reviewed.  

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
his claim.

II.  Claim for higher rating

The veteran seeks a rating in excess of 40 percent for a low 
back disability for the period prior to November 16, 2004, 
and in excess of 50 percent for a low back disability for the 
period beginning November 16, 2004. 

Disability ratings are determined by applying a schedule of 
ratings that are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The law pertaining to this claim has changed during the 
appeal.  VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 2002) (codified at 38 C.F.R. pt. 4).  Then, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, including degenerative 
arthritis, effective September 26, 2003.  See 68 Fed. Reg. 
51, 454 (Aug. 27, 2003) (codified at 38 C.F.R. pt.4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based on limitation or loss of motion and other symptoms.  
The Board will consider all prior and revised rating 
criteria.  However, revised rating criteria may not be 
applied to claims prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 
Vet. App. 55 (1998).
The evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2005).  Prior 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with an 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae.  VAOPGCPREC 36-
97 (Dec. 12, 1997).  Thus, since the veteran has been given a 
40 percent rating under Diagnostic Code 5295 (currently 
5237), which includes limitation of motion, and increased to 
50 percent under the same diagnostic code, he is not entitled 
to separate consideration under Diagnostic Code 5293.  

A. Period prior to November 16, 2004

For the period prior to November 16, 2004, the evidence is 
negative for ankylosis of the lumbar spine, so a rating under 
the prior criteria for Diagnostic Codes 5286 and 5289 is 
inappropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 
5289.  The evidence is also negative for residuals of 
fractured vertebra, thus a rating under the prior Diagnostic 
Code 5285 is inappropriate as well.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285.

The prior Diagnostic Code 5293 (intervertebral disc syndrome) 
provides for a 60 percent rating for pronounced back 
impairment with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293.

For VA rating purposes, the normal range of motion for the 
thoracolumbar spine is 0 to 30 degrees extension, 0 to 90 
degrees flexion, 0 to 30 degrees lateral flexion, and 0 to 30 
degrees left and right rotation.  See 38 C.F.R. 4.71a, Plate 
V.

During a January 2001 VA examination, the veteran complained 
of moderate to severe low back pain with occasional 
testicular, and bilateral leg pain.  He reported temporary 
pain relief with the use of medication such as Ibuprofen, and 
no bladder or bowel dysfunction.  Upon examination, his 
lumbar spine range of motion (ROM) was forward flexion 40 
degrees, backward extension 10 degrees, lateral flexions 20 
degrees, and rotations 10 degrees.  Lumbosacral spasm was 
also noted.  Objective pain was noted on palpitation and 
during ROM.  Further examination reflected mild weakness of 
both ankle dorsiflexor muscles with extensor hallucis longus 
muscle strength at 4/5, but no muscle atrophy of the lower 
extremities was found.  There also was negative straight leg 
raising bilaterally, but diminished ankle jerks were noted at 
+1.  No statements regarding sciatic nerve damage were noted 
in the report.  

An undated private doctor's note reflected that the veteran 
continued to complain of low back pain.  Objective findings 
reflected muscle spasms, that the veteran was unable to squat 
or stand on the tips of his toes, and pain was manifested 
during ROM.

At an October 2004 primary care visit, range of motion was 
intact, muscle tone was adequate, and no gross motor or 
sensory deficits were found.

Although the veteran manifested low back pain, weakness, 
decreased ankle jerks, muscle spasms and some sensory 
deficits of his lower extremities, and reported occasional 
testicular pain, there is no evidence that he had the 
"pronounced' and "persistent" neurological symptoms with 
little intermittent relief, which would merit a 60 percent 
rating under the prior version of Diagnostic Code 5293.  
Moreover, as outlined above, no neurologic deficits were 
found, and nothing indicates that the sciatic nerve was 
damaged.  An increased rating pursuant to Diagnostic Code 
5293 is not warranted.

Under the revised criteria, intervetebral disc syndrome is 
rated on two alternative tracks: based on the total duration 
of incapacitating episodes over the past 12 months, or by 
combining separate evaluations under 38 C.F.R. § 4.25 for 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, with the assigned 
rating based on whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

As to orthopedic manifestations, including ankylosis, the 
revised criteria under the "General Rating Formula for 
Disease and Injuries of the Spine" (effective September 26, 
2003) are applicable.  However, as previously stated, there 
is no evidence of ankylosis of the lumbar spine, thus an 
increased rating to 50 percent pursuant to this criteria is 
not warranted.

Associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment are to be 
evaluated separate under the appropriate diagnostic criteria.  
See 38 C.F.R. § 4.71a, "General Rating Formula for Diseases 
and Injuries of the Spine," Note (1).  Although the veteran 
manifested symptoms of pain in his lower extremities, and 
reported occasional testicular pain, as detailed above, no 
gross or sensory deficits were found, and he denied bowel and 
bladder problems.  Thus, a separate rating for neurological 
abnormalities is not warranted.

As to the "incapacitating episodes" track, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by, and treatment by a physician.  If 
intervetebral disc syndrome is present in more than one 
spinal segment provided that the effects in each spinal 
segment are clearly distinct, each segment should be 
evaluated based on chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4/71a, Diagnostic Code 5243.  The evidence in this case does 
not reflect that the veteran's condition has clearly distinct 
effects between spinal segments.

A 60 percent rating is assigned when the total duration of 
incapacitating episodes is at least six weeks during a 
previous year.  At his January 2001 examination, the veteran 
asserted that he had 8 or 9 severe flare-ups during the 
previous year, which necessitated bed rest for 1 week and 
medications for each episode.  The examiner reported that as 
seen in the computer file, there were 4 VA hospital visits 
for anti-inflammatory medication.  The file is negative for 
corroborating evidence of the severity, frequency, or 
duration of veteran's flare-ups, and doctors' notes 
prescribing bedrest.  Although the veteran intermittently 
sought treatment for back pain, obtained medication, and 
reported being on bed rest during his flare-ups, the evidence 
simply fails to reflect that his low back disability 
incapacitated him (i.e., involved physician-directed bed 
rest) to the frequency required for a 60 percent rating under 
Diagnostic Code 5243.

Finally, the objective clinical evidence for this period 
simply does not reflect potential functional loss due to pain 
on use or during flare-ups, weakness, fatigability, or 
incoordination, not contemplated by the rating already in 
effect.  

B.  Period beginning November 16, 2004

At the veteran's November 2004 VA examination, he reported 
that he suffered from intermittent, severe low back pain, 
which radiates to his right leg, and is associated with 
numbness.  He also reported occasional use of a cane when 
ambulating outside his house.  He denied bladder or bowel 
incontinence.

On examination, gait, lumbar spine, lower limbs, and posture 
were normal.  However, the veteran was noted as having a limp 
during the examination.  Range of motion of the thoracolumbar 
spine was forward flexion 0 to 90 degrees, extension 0 to 30 
degrees, left lateral flexion 0 to 30 degrees, right lateral 
flexion 0 to 30 degrees, left lateral rotation 0 to 45 
degrees, and right lateral rotation 0 to 45 degrees.  Deep 
tendon reflexes of the patellar and Achilles tendons were +2 
bilaterally and symmetric.  The veteran had a negative 
straight leg and Lasegue's sign, bilaterally.  Objective 
painful motion was noted on all thoracolumbar spine 
movements.  No muscle atrophy of the lower extremities, or 
postural or fixed deformities (ankylosis) of the 
thoracolumbar spine was noted.  Diminished pinprick and 
smooth muscle sensation of both legs were noted.  Due to the 
veteran's movement during palpitation of the lower back, the 
VA examiner was unable to evaluate for muscle spasms.   The 
examiner diagnosed the veteran as suffering from lumbosacral 
strain, and stated that he was limited by pain, fatigue, and 
weakness during the examination.  

The examiner reviewed a July 2001 MRI, and noted degenerative 
disk disease throughout the lumbar spine.  At the L4 to L5 
level, minimal spondylolisthesis combined with hypertrophic 
changes in the facet joints causing moderate to severe 
compression at the thecal sac was noted.  Narrowing of both 
neural disc level, greater on the left side was found, as 
well as a small central disc herniation causing narrowing of 
the spinal canal.

The veteran attended physical therapy from January 2005 to 
June 2005 for low back pain with radiation of pain to the 
right leg.  After review of a March 2005 electromyelogram 
study, the care provider noted no neurologic deficits, 
including no irritability of posterior rami or lumbar 
radiculopathy.  In addition, at a later March 2005 physical 
therapy visit, the veteran reported an increase in 
flexibility and range of motion, and at a June 2005 physical 
therapy visit, he reported an improvement in symptoms due to 
physical therapy and medication, but that he still had 
episodes of exacerbating pain.

Although the veteran has manifested low back and radiating 
leg pain, diminished sensation of his lower extremities, 
numbness, and some weakness, there is no evidence that he has 
had the "pronounced' and "persistent" neurological 
symptoms with little intermittent relief, which would merit a 
60 percent rating under the prior criteria for Diagnostic 
Code 5293.  The evidence is lacking for noted sciatic nerve 
damage.  Moreoever, as detailed in the March 2005 progress 
note, no neurologic deficits were found, and he actually 
reported an improvement with his low back symptoms.  

As to orthopedic manifestations, the revised criteria under 
the "General Rating Formula for Disease and Injuries of the 
Spine" (effective September 26, 2003) are applicable.  
However, since the veteran's low back disability is already 
rated at 50 percent effective from November 16, 2004, and the 
next highest rating is 100 percent for unfavorable ankylosis 
of the entire spine (of which there is no evidence), an 
increased rating under this criterion is not warranted.

Although the veteran manifested numbness and diminished 
sensation of his lower extremities, he denied any bowel or 
bladder problems at his November 2004 examination, and 
neurological findings were normal pursuant to the March 2005 
myelogram report.  Thus, a separate rating for neurological 
deficits is not warranted.

A 60 percent rating is assigned when the total duration of 
incapacitating episodes is at least six weeks during a 
previous year.  During his November 2004 examination, the 
veteran reported 6 or 7 occasions of low back pain usually 
lasting for 1 to 2 weeks, which was well controlled for 1 to 
2 weeks with medication, and alleviated by bedrest and a 
heating pad.  The file is negative for corroborating evidence 
of the severity, frequency, or duration of veteran's flare-
ups, and doctors' notes prescribing bedrest.  Although the 
veteran intermittently sought treatment for back pain, 
obtained medication, used a heating pad and reported being on 
bed rest during his flare-ups, the evidence simply fails to 
reflect that his low back disability has incapacitated him to 
the frequency required for a 60 percent rating under 
Diagnostic Code 5243.

As noted in its December 2004 rating decision, the RO 
assigned a specific 10 percent increase for functional loss 
due to pain pursuant to 38 C.F.R. § 4.40, and functional loss 
due to fatigability pursuant to 38 C.F.R. § 4.45, which 
should be considered in cases involving disabilities related 
to joints rated on the basis of limitation of motion, Deluca 
v. Brown, 8 Vet. App. 202 (1995).  The Board finds that this 
rating adequately compensates potential functional loss due 
to pain on use, during flare-ups, weakness, fatigability, or 
incoordination.

C. Extraschedular considerations

The provisions of 38 C.F.R. § 3.321(b)(1) state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disabilities, an 
extraschedular evaluation will be assigned.  There is no 
evidence that the veteran has been hospitalized for his low 
back disability, or that his low back disability has impacted 
his ability to work to the extent that would warrant an 
extraschedular rating.  According to the VA examiner's 
November 2004 report, the veteran exercised 3 times/week for 
30 minutes.  Moreover, the schedular rating already assigned 
is based upon the average impairment of earning capacity, and 
is intended to be considered from the point of view of the 
veteran working or seeking work.  Therefore, extra-schedular 
consideration is not warranted.  


ORDER

A rating in excess of 40 percent for a low back disability 
for the period prior to November 16, 2004 is denied, and a 
rating in excess of 50 percent for low back disability for 
the period beginning November 16, 2004, is also denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


